.   -




          OFFICE   OF THE   AlTORNEY       QENERAL   OF TEXAS
                                  AUSTIN




    Ronornble   Oaynor Kendall
    Invootmcnt    Counsel
    State Board ot Education
    Austin,   Tlxa8




                                                       eat forth,     .
                                                     Board of Zdu-
                                                       poxer to nllo~
                                                     ricte   in quee-
                                                     oilds if t&




                                                 letter   of   recent   date



                                                lled with this
                                       ont School District an
                                                permlosiozlto
                                  943, Bonds 80s. 26 to 23 in
                                  t 0r $9,000 out 0f th0 1025
                                 Id bg the Pormmont School Fund
                                 lot.   The lntoroet-payiw date
                                 ay 10th and November 10th in


            “The State Board of Education did not hmo a
         meeting betreon Llarch 29th and June 7th. and in
         ooneequonoe th8 application    was oonaldored by the
         Board at St8 June 7th mooting,    at rhiah tlmo the
         Board voted to approve    tho payment lo of Hay 10th.

                                                                                   ..
                                                                               .
; i;                                                                             :, ”
                                                                                                     4
i ’
       Honorable   Qaynor Kendall, pa80 PO




             aubjoot  to your opinion    ac to the poror of tho          +
             Uoard to do 80.     The diatriot    had formrdod         to
             the Treasurer   and there tan in hio lxwd           be.foro
             &Lay10th a cheek for tho full       amount of tho bond@
             which the dietriot    desired    to prepay,‘,to;;sther       ’
             with intereat   thereon through May 10,.1943.

                 *You ure rospcotfully      requeeted   to advise
             whether prepaymont of the bonds can to accoptod
             PO of May 10, 1343, in viov of the fact that the
             dietrict  had remitted     to the State Troaouror      the
             amount involved     bofore  the intorost-paying      dnte,
        /.
             and had filed    its application     for pemioeion     to
             prepay the bonds more than thirty         days in advance
             of the interoat-payirq,      date,

                 “A eirdlar      cam also wae oonsidored          bg the Eoard
             at lte June 7th meeting,         and your edvloe in the
             matter is likeaiee       requested.      The I!ollidag        Indo-
             pendent School District         of Proher County desired             to
             prepay on April       10, 1943, $10,500 in boilds out of
             the series      held for the Permanent School Vund. The
             diatrlot     did not make application        to tile   StaC.o
             Board of Mucation        boforc    tho interest-pnyiz;;         date
             had elapsed      this year, but did oend to t&o S&to                      l

             Treasurer     on or about April 9, 1343, a cheek cover- ~.                    '.
             ing the amount of bondo and lntereet             due at ttit
             date,    together    with the 8um or $10,503 ~hic;l it              *                   ,.
             stated    it doBired to bo applied         in prepa;?aont        of
             bonds in that nmount on April 10, 1943.                Tho Tress-
             urer returned       the rcsittance     to We officials           of
             the dimtrict       and advised    them that it zrould ‘00 mooea-
             sary for the distriot         to make application         to~tho
             State Board for pomls8ion            to prepay t;lo bon28 in
             question1     the applloation      was later   duly fllcd’bg                       ,i
             the district,       but after   the interest-psylng           date for
             1943 had >asaed.

                 “Under the statute   has the Poard the power to al-
             low the Hollidap   Indopendont   School Distrlot  to pre-
             pay the bonde a8 of April 10, 1943, or botncon tilat
             date and the next auoceeding     ,lntoreat date if tl?o
             diatrlot  ~111 pay interest    on tho bond3 it desires
             to propay to the date of paymeut of ruah bondat*,

                                                                                                          .
                                                                                                     .
                                                                                   5


      Honorablr Caynor Kendall,        ~a60 #B




                                                                      1
 ’.
               Actlola 2727r, Ret&sed Civil Statutes,             1926,   r*ead.
      aa ro11ors:

                        ,
                “The State Board of Education      may authorize
            the truetoea   of any oommon eohool     district    or
            of any lndependont   school  dietriot     of this Stnto
            to pay off and discharge,    at any interest       pay-
            ing date whether the bonde are matured or not,
            all or any part of any bonded lndebtednoss          now
            owned or hereafter   to be owned by the State Por-
            mane& School Fund, outstanding        against    any com-
            mon eohool district,    or any independent       rohool
            dlstriot   in thie State.

 ,               ‘It ohall be the duty of the school             truetooe
             of any oommon sohool diotrict,           or any lndopondont
             ecr1001 dietriot      OS thla State deslrinc:       to pay off
             and discharge     any bondod lndebtodness         non oxnod
             or heroaftor     to be ownod by the Pormanont School
             Fund of this State,        outstanding     aGainat such dir-
             triot   or diatricto,      b&ore maturity       thoroof,     to
             mnke direct    application       in wr1tl.q   to tho State
             Board of Education        at least thirty     days before
             any Interest     paging date on aaid bonds, makinS
--           known to said State Eoard of Education              the dosire
             of said trustees       to pay off and dlsoharge          said
             bonded indebtedness,        or any part thoroof,         describ-
             izq said bonds or tho part thereof             that tho trus-
             toes desire     to pay off and disohargeg          and it shall
             be the duty of the State Board of Education                 upon
             receipt   of such application        to act thereon       in such
             mannor as they doem beat and notify             the ap?licnnt
             or appllonnte      whothor the application in rofuood or
             granted in wholo or in party provided,              thnt only
             such tax monoy as has boon collected             by virtue      of
             tax levies    mado for the opoolfio         purpose of provid-
             inC: a einklw fund and paying lnterost on the pnr-
             tlcular   bonde to be redeemed shall          be oxpcndod in
            ‘the redemption,       taking up, or payinS off of such
             bonda aa provldod        in t‘nia Aat) unless      said bonds
             are being redeemod for the purpose of being refund-
             edj and the application          of the board of truetooe
             or any oommon or independent           sohool   distriot do-
              airing to r8ti.m bonda aa heroin prorided &all
                                                                                       .
                                                                             _
                                                                            :*
                                                                                 .      6


Wanorabla    caynor Kendall,      pege   #4




                                                                .
      inolude    an ofkdavit     to taat effect    in tholr
      applioatlonfi     and providod   further,  that it shall
      be unlawful     for any pereon upon rhon any duty
      rests   In carrying    out the provlalonr     of this       .
      law to give or roceiee        any commleslon;   pre,pium,
      or any 0ompensatIon       whatever for the performanoe                 .
      of euoh duty or duties.

          “The provisiona    of this Act shall apply also
      to the governing    boards of all alties,   aountlee
      and political    subdIvIsIons  In this State whose
      bonds are owned or may heroaftor      be owned by the
      Permanent School Fund of the State.”


          From the above it ~911 bo seen that tno Stata Aourd .
of Education     1s gives broad discretionary          powsrs.    -i: my,       In
its discrotlon,      grant or rofuso    an application,        but It lo mde
the duty of the Board “upon rocoipt           of such applfcutlsn          to act
theroon   in suah manner as tioy deem best and ilotlfi                triu ap?ll-
cant or applicants      whothor the application          Is rofusod      or grant-
od In whole or In part.’        From tho statement          of fac-Ls stated       in
your letter,     the Halls Indepetldent     Cc,hool District        filed    its ap-
plication    more than thirty     day a prior    to May 10, 19.i3, the int-
erost payin?     date, and forwarded     to the State Treasurer            a o;leok
for the full     amount of principal     and interest        due ,vn tint date,
but the State Eoard of Zducntlon         did not iRva a m.:eting uilt.11
June 7, at whnhichtlms~ t’Lc Baard votod to approve t!lo payment
as of May 10, subject       to tne opinion      ol’ tae jittorney       Qoneral
as to Thor poner of the Eoard to do so,             ;u‘e find nothing      in the
ctdilclo  above quoted vhich 1ImIts tho tFma In which the Board
must act,    oxcopt the words “upon receipt           of the applicatlon.~
Tie Coara acted at Its oorp first          mooting after       tho receipt
of the application,       which was the first       opportunity       it had to
pase upon it, and you aro advised          that it la our opinion            that
the Board had the power to do so at that meeting,


          With rcopoot   to tho Bolllday    Xndepondont Sohool Dis-
triot  it appears that the Distriot      did not file     an applioation
thirty daye prior    to the April 10th Interest      payin& date as re-
quircd by Article    2787a, but did file     an eyplication      aftor  that
date.    Iti ir our opinion    that thir applioation    does’not     comply
                            .’        .’
Honorable   Oqnor   Xmdall,   pwe   #6




                                                             .
                                                                     +
with the plain provlrione  of the rtatute and it is, therefore,
our opinion  that the Board doer not have tha authority  to prr-
nit the diatriot  to propay therr bondr until the nort ruooeed-
lng lntoremt paying date.
  .

                                         Very   truly        yourr




                                                        0.    P. Oiboon
                                                              Aacistaut

                                                                 ,
                                                                          I




                                                                              .